239 S.W.3d 170 (2007)
Antoine E. YOUNG, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 89290.
Missouri Court of Appeals, Eastern District, Division Two.
November 27, 2007.
Michelle M. Rivera, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Dora A. Fichter, Asst. Atty. Gen., Jefferson City, MO, for respondent.
*171 Before LAWRENCE E. MOONEY, PJ., BOOKER T. SHAW and NANNETTE A. BAKER, JJ.

ORDER
PER CURIAM.
Antoine E. Young appeals the motion court's denial without an evidentiary hearing of his Rule 29.15 motion for post-conviction relief. An opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, setting forth the reasons for our decision. We affirm. Rule 84.16(b)(2).